Citation Nr: 1342993	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a left hip disorder, including osteoarthritis status post left hip replacement.

7.  Entitlement to an effective date earlier than July 29, 2011 for the assignment of a 100 percent evaluation for ischemic heart disease.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Atlanta, Georgia, respectively.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received in July 2013, the Veteran reported that he had been awarded disability benefits by the Social Security Administration (SSA).  Records associated with his SSA benefits may be pertinent to his current claims and VA has a duty to obtain them.

The Veteran also reported in his VA Form 9 that he was treated at the Na Trang Air Force Hospital in December 1969 for injuries sustained in a motor vehicle accident.  A review of the service treatment records currently associated with the file reveals no such incident.  Therefore, on remand, attempts should be made to identify and locate any outstanding service treatment records pertaining to the accident reported by the Veteran.

The Veteran's VA treatment records establish the existence of osteoarthritis of the left hip and also indicate that he may suffer from a disorder of the right hip that causes pain.  The Veteran has consistently related these disorders and symptoms to a motor vehicle accident in service that resulted in injuries of sufficient severity to require an extended period of hospital treatment.  

The Veteran's service treatment records show that in June 1969, he was seen after injuring his right shoulder.  The diagnostic impression was muscle strain.  In March 1971 the Veteran was injured while riding his motorcycle; he sustained multiple abrasions to the left hand; lacerations of the right and left hands; and partial avulsion of the left thumb nail.  In June 1971, the Veteran was seen for a left knee injury that had occurred one week earlier when the Veteran fell from his bike.  The diagnostic impression was that there were no objective findings of injury at that time.  Later, in July 1971, the Veteran was seen with a history of a June twisting injury to the left knee.  The diagnostic impression was to rule out a meniscus tear.  X-rays of the left knee revealed no significant abnormalities.  

On remand, the Veteran should be provided with an appropriate VA examination and a VA medical opinion should be obtained, as set forth below. 

Moreover, in a June 2012 rating decision, the Veteran was also granted a 100 percent evaluation for his ischemic heart disease effective from July 29, 2011.  In July 2012, he filed a notice of disagreement with that decision and requested an earlier effective date.  However, no statement of the case (SOC) was issued in response to the Veteran's notice of disagreement.  On remand, the Veteran should be provided with an SOC and an opportunity to perfect his appeal to the Board.

As the claim is being remanded, the Veteran's most recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records and associate them with the claims file.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

2.  Obtain the Veteran's VA treatment records for the period from April 2011 through the present and associate them with the claims file.

3.  Contact the National Personnel Records Center and/or any other indicated source and request copies of the Veteran's clinical records from the Na Trang Air Force Hospital dated from November 1969 through January 1971.  If necessary, contact the Veteran to obtain any additional identifying information necessary to locate his clinical records.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

4.  Then, schedule the Veteran for an appropriate VA examination of his shoulders, knees, and hips.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to provide a diagnosis of any right or left hip disorder, right or left knee disorder, and right or left shoulder disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right or left hip disorder, right or left knee disorder, and right or left shoulder disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should consider the Veteran's statements that in December 1969 he suffered injuries in a motor vehicle accident.  The examiner should also consider the service treatment records showing treatment for the right shoulder in June 1969 and the left knee in June and July 1971.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must identify the facts relied on in reaching any opinion provided and provide a full explanation as to why those particular facts support the examiner's conclusions. 

5.  Following completion of the above development, as well as any additional development that may be warranted, readjudicate the Veteran's service connection claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board.

6.  Provide the Veteran an SOC addressing the issue of entitlement to an effective date earlier than July 29, 2011 for the grant of a 100 percent evaluation for ischemic heart disease.  Remind him that he still needs to file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


